No. 07-15-00238-CR


The State of Texas                           §      From the 108th District Court
 Appellant                                            of Potter County
                                             §
v.                                                  May 19, 2016
                                             §
Rosa Elena Arizmendi                                Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated May 19, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo